Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 1/19/2022 has been fully considered. Claim 1 was amended. Claims 29-32 were amended.  Claims 1 -2, 6 -9, 22, 26 -30 have been examined on the merits. 

Claim Objections
Claims 31 and 32 are objected to because of the following informalities: status identifiers incorrect. Claims 31 and 32 should be presented as (New-withdrawn). Claims 31 and 32 depend from the method claim 12 withdrawn on 6/4/2019. Claims 31 and 32 have not been examined on the merits.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-7, 22 and 29-30 is/are rejected, under 35 U.S.C. 103 as obvious over Gellerstedt (US 8,341,768) in view of Saunder (US 2,730,720).
With respect to claim 1, the device of Gellerstedt discloses,

 A system comprising: a surgical glove (11)
A surgical garment comprising a surgical garment cuff (4, 5) and
A sealing device comprising an adhesive (6) on a first side of the sealing device or on a second side of the sealing device that is opposite the first side (both sides of 6 are adhesive), 
The first side being configured to be applied on an inside surface of the surgical glove (Figure 3), and
the second side being configured to be applied on an outside surface of the surgical garment cuff  (Figure 3) so as to provide a  seal between the inside surface and the outside surface with the seal being formed on a circumference of the outside surface (Column 5, lines 5-10),
The device of Gellerstedt is silent to the adhesive spanning the entire circumference  and the sealing device is a single strip of material. 
The device Saunders discloses an adhesive sealing device (13) that spans the entire circumferences (Column 3, lines 17 and column 4, lines 1-2) 
  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to utilize an adhesive at the entire circumference of an apparel article as taught by Saunders in order to provide an improved seal (column 1, lines 50-65). 

With respect to claim 2, wherein the adhesive provides the fluid seal on the outside surface (column 3, lines 10-15 Gellerstedt). The device of Gellerstedt is lacking an adhesive that spans an entire circumference. The device Saunders discloses an adhesive sealing device (13) that spans the entire circumferences (Column 3, lines 17 and column 4, lines 1-2)) of the interior of the apparel items (Figures 1 and 5) 

  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to utilize an adhesive at the entire circumference of an apparel article as taught by Saunders in order to provide an improved seal (column 1, lines 50-65). 


With respect to claim 6, The device of Gellerstedt teaches an adhesive taking the form of a strip (13)  located on an inside surface (6) of the glove (when strip 7 is removed; Column 3 line 45). The device of Gellerstedt is lacking an adhesive that spans an entire circumference. The device Saunders discloses an adhesive sealing device (13) that spans the entire inside circumferences (Column 3, lines 17 and column 4, lines 1-2)) of the interior of the apparel items (Figures 1 and 5) 
  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to utilize an adhesive at the entire circumference of an apparel article as taught by Saunders in order to provide an improved seal (column 1, lines 50-65). 


With respect to claim 7, wherein the surgical garment cuff comprises a reinforced portion (5, Gellerstedt). 


With respect to claim 22, the second side (6, Gellerstedt)  being configured to be applied on the outside surface of the surgical garment cuff (Figure 3).  The device of Gellerstedt substantially discloses the claimed invention but is lacking the adhesive sealing device being formed on an entire circumference. 
The device of Saunders teaches an adhesive sealing device (13) so as to provide the fluid seal with the fluid seal being formed on an entire circumference (Column 3, line 17, column 4 lines 1-2) of the inside surface.
  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to utilize an adhesive at the entire circumference of an apparel article as taught by Saunders in order to provide an improved seal (column 1, lines 50-65). 
With respect to claim 29, wherein the fluid seal (13, Saunder) is configured to maintain a positive air pressure within the surgical garment, in combination with Gellerstedt, and the surgical glove relative to outside the surgical garment and the surgical glove.  It is noted that the language “configured to maintain positive air pressure […]” is a functional recitation. The prior art meets the structure recited, having a fluid and air tight seal expanding an entire circumference and therefore would be expected to perform in the same manner as the device allowing for a positive air pressure within the garment. See MPEP 2114.  
With respect to claim 30 wherein the sealing device  (13, Saunder) is configured to provide the fluid seal via the sealing device forming a closed loop (13, Column 3, lines 17 and Column 4, liens 1-2). With respect to the claim language “via a first end of the sealing device contacting a second end of the sealing device that is opposite the first end” The device is a closed loop, the manner in which the closed loop is formed is a product by process limitation. [E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). The prior art of Saunders teaches a closed loop, the manner in which the closed loop is formed is not afforded patentable weight. 


Claim 8 is/are rejected under 35 U.S.C. 103 as being patentable over Gellerstedt and Saunder, as applied above, and further in view of Jordan et al. (US 7,685,649).  
The modified device of Gellerstedt substantially discloses the claimed invention but is lacking a fluid impervious material of the reinforced portion. With respect to claim 8, wherein the reinforced portion comprises a fluid impervious material (column 2, lines 34-35).  It would have been obvious to a person having ordinary skill in the art at the time the invention as effectively filed to utilize the fluid impervious material for the reinforced portion as taught by  Jordan in order to provide improved grip and waterproofing of the apparel article. 

Claims 9, 26, 27 and 28 is/are rejected under 35 U.S.C. 103 as being patentable over Gellerstedt and Saunder as applied above, and further in view of Ordway (US 2004/0099666). The modified device of Gellerstedt substantially disclose the claimed invention but is lacking globular adhesive. The device of Ordway teaches, 
With respect to claim 9, wherein the adhesive comprises a globular adhesive (para 0018). It is noted that applicant’s specification provides further insight that globular adhesive is foam type adhesive.
With respect to claim 26, the adhesive (26) is a foam adhesive (para 0018). 
With respect to claim 27, the adhesive is configured to expand after the adhesive is administered. The limitation “configured to expand after the adhesive is administered” is a functional recitation. The prior art meets the structural language as recited and therefore meets the claims, since the foam of the prior art is capable of expanding after being administered as claimed by applicant, see MPEP 2114. 
With respect to claim 28, wherein the fluid seal is an air seal. The device of Saunder teaches that the sealing device is one that is air impervious (column 1, line 20). 
 It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to utilize the globular adhesive as taught by Ordway, since it is mere substitution of one known adhesive with another known adhesive. 


Response to Arguments	
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHALE L QUINN whose telephone number is (571)272-8689. The examiner can normally be reached Monday - Friday 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 5712725559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHALE LEE. QUINN
Primary Examiner
Art Unit 3765



/RICHALE L QUINN/Primary Examiner, Art Unit 3732